Citation Nr: 0936935	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran is a combat Veteran with active duty from January 
1964 to January 1974.  He was in the Marine Corps and has 
been awarded a Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

The Veteran's tinnitus is not shown by objective evidence to 
be related to his active service.  


CONCLUSION OF LAW

Tinnitus is not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in November 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Analysis

The Veteran contends that he has tinnitus related to his 
active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Service medical records are silent as to any complaints or 
diagnosis of tinnitus during service.  Examinations dated 
January 1964, September 1967, and July 1969 noted normal 
ears.  Reports of medical history dated January 1964 and July 
1969 similarly indicated no trouble with the ears.  Veteran's 
assertion of noise exposure while in combat is sufficient 
proof that he was exposed to loud noise during service.  § 
1154(b).  Additionally, the Board notes that the Veteran is 
service-connected for bilateral hearing loss.  Thus, noise 
exposure during military service is conceded.

Post service VA treatment records are silent as to any 
complaints or diagnosis of tinnitus.  Significantly, VA 
treatment records dated May 2005, April 2006, October 2006, 
and September 2007 all indicate that the Veteran denied any 
tinnitus in his ears.  

The Veteran was afforded a VA examination in March 2006.  The 
Veteran complained of tinnitus that was diminishing since his 
recent acquisition of hearing aids.  He stated that the 
tinnitus used to be constant, bilaterally, but with his 
hearing aids, it is softer, and practically inaudible.  The 
Veteran did report some rare dizziness or balance problems.  
Examination of the ears noted normal eardrum mobility and 
normal mild ear pressure, bilaterally.

A May 2006 addendum to the March 2006 VA examination 
indicated that after review of the claims file, the examiner 
found that the only documentation of tinnitus was the 
Veteran's personal statement regarding tinnitus given during 
his March 2006 VA examination.  The record was otherwise 
silent as to complaints or diagnosis of tinnitus.  The 
examiner noted that the Veteran's age, military and work 
history, along with a healthy history of hypertension and 
recreational noise exposure could be contributing factors to 
the Veteran's tinnitus.  Given the above, the examiner opined 
that it was less likely than not that the Veteran's tinnitus 
was related to his military service.

Thus there is no objective medical evidence that the Veteran 
has tinnitus related to his active service.  Service 
treatment records are silent as to complaints or diagnosis of 
tinnitus during service.  Further, with the exception of the 
March 2006 VA examination, post treatment records are 
similarly silent to any complaints or diagnosis of tinnitus.  
In fact, the Veteran denied tinnitus in his ears as recently 
as September 2007.  Moreover, after review of the record and 
examination, the VA examiner opined that it was less likely 
than not that the Veteran's tinnitus was related to his 
active service.  

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  
Here, the Veteran is competent to say that he has had 
tinnitus since his active service.  The Board finds, however, 
that his assertion that his tinnitus is related to his active 
service is not credible.  As noted above, no tinnitus was 
evident in his military records and with the exception of the 
March 2006 VA examination, post service records indicated 
that the Veteran denied complaints of tinnitus.  Thus, the 
claim of continuity of symptomatology can be given no 
credence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).

Accordingly, the evidence of record does not show that the 
Veteran's tinnitus is due to service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for tinnitus is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


